     Case 3:18-cr-04683-GPC Document 229 Filed 02/24/21 PageID.2375 Page 1 of 2



 1 Thomas H. Bienert, Jr., SBN 135311
   James D. Riddet, SBN 39826
 2 Whitney Z. Bernstein, SBN 304917
 3 BIENERT       KATZMAN
   LITTRELL WILLIAMS LLP
 4 903 Calle Amanecer, Suite 350
   San Clemente, California 92673
 5 Telephone (949) 369-3700
   Facsimile (949) 369-3701
 6 Email: tbienert@bklwlaw.com
 7         jriddet@ bklwlaw.com
           wbernstein@ bklwlaw.com
 8
   Attorneys for Defendant Mohammed Abdul Qayyum
 9
10
                         IN THE UNITED STATES DISTRICT COURT
11
                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                 Case No. 18-cr-04683-GPC-3
14                                             Hon. Gonzalo P. Curiel
          Plaintiff,
15                                             NOTICE OF CHANGE OF FIRM NAME
16   v.                                        AND EMAIL

17   JACOB BYCHAK, MARK
18   MANOOGIAN, MOHAMMED
     ABDUL QAYYUM, PETR PACAS,
19
20        Defendants.

21
22
23
24
25
26
27
28
                                                                       18-Cr-04683-GCP-3
                          NOTICE OF CHANGE OF FIRM NAME AND EMAIL
     Case 3:18-cr-04683-GPC Document 229 Filed 02/24/21 PageID.2376 Page 2 of 2



 1 TO THE COURT, ALL PARTIES, AND THE PARTIES’ RESPECTIVE
 2 COUNSEL OF RECORD:
 3        PLEASE TAKE NOTICE THAT effective immediately, Bienert | Katzman PC has
 4 changed its name to Bienert Katzman Littrell Williams LLP. The email addresses for Thomas
 5 H. Bienert, James D. Riddet and Whitney Z. Bernstein, counsel for defendant Mohammed
 6 Abdul Qayyum, have also changed to tbienert@bklwlaw.com, jriddet@bklwlaw.com , and
 7 wbernstein@bklwlaw.com. The firm’s address, telephone number and facsimile numbers will
 8 remain the same.
 9        Please update your records to reflect these changes.
10
11   Dated: February 24, 2021             BIENERT KATZMAN LITTELL WILLIAMS LLP
12
13                                        By: /s/ Whitney Z. Bernstein
14                                               Whitney Z. Bernstein
15                                               Attorney for Defendant Mohammed Abdul Qayyum
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1                     18-Cr-04683-GCP-3
                        NOTICE OF CHANGE OF FIRM NAME AND EMAIL
